DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 9, 10, 12 – 15, 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0070900; hereinafter Kim).


Regarding claim 1, Kim discloses a computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions [0131] that, when executed by at least one computing device (Processor/s indicative of computing device configurations [0130] performing stored instructions [0124]), are configured to cause the at least one computing device to: 
determine, at a head-mounted device (HMD) (Comprising e.g. 912 of Figures 9A – 9C), an access request [0001] for accessing a device (Comprising e.g. 914); 
determine access rights ([0105]: e.g. comparative reference image registered in authorization database1) associated with the HMD ([0097]: Aforementioned authorization database in storage/memory of smart glasses); 
receive, at the HMD and from the device, an identifier identifying the device ([0117]: Smart glasses capture scene image2 to be segmented by image processor); 
verify receipt of the identifier at the HMD ([0117]: Image processor of smart glasses extract candidate electronic device from segmented scene image, to be verified as target electronic device); 
verify that the access rights enable granting of the access request ([0120]: Access authorization based upon generating motion data from each of smart glasses, target electronic device); and 
grant the access request, based on the verified receipt and the verified access rights ([0121]: On the basis of {a} having confirmed that candidate electronic device is indeed target electronic device and {b} greater than a threshold degree of match between motion detected by smart glasses and target electronic device smart glasses are authorized to access the target electronic device).

Regarding claim 2, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine the access request as originating at the HMD and identifying the device ([0101]: Discerning user’s intent for smart glasses to use / communicate with the electronic device), including detecting a directing of a field of view of the HMD towards the device ([0101]: Event detection using continuous image capture to discern when predetermined object enters scene, said object taking the form of the electronic device).


Regarding claim 3, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine the access request as originating at the device, and received at the HMD ([0100]: Example of predetermined event – receive email, message or calendar event – at electronic device, subsequently sending notification to smart glasses).

Regarding claim 4, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine from the access request that a first authentication of the HMD with respect to the device has been completed (Image sensor of smart glasses [0093] performs scene image capture [0111]); and determine from the access request that a second authentication of the HMD with respect to the device is requested (Scene image capture [0111] discerning two or more recognized devices, subsequently captures plurality of images of devices to determine each device’s motion [0112]).

Regarding claim 5, Kim discloses the computer program product of claim 4.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: execute the second authentication including the verifying of receipt of the identifier ([0113]: Similarity between detected device motion and received motion data generates a control signal authorizing access to the electronic device).

Regarding claim 6, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine the access rights stored at one or both of the HMD and the device ([0097]: Reference image, among other data, comprised within storage unit of smart glasses).

Regarding claim 9, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: verify receipt of the identifier including transmitting the identifier back to the device ([0113]: Control signal transmitted to electronic device for which access is authorized).

Regarding claim 10, Kim discloses the computer program product of claim 1.  Kim discloses the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: verify the identifier with a validating device as having been provided by the validating device to the device (Instructions by which access is authorized [0084] may take the form of software transmitted by a server or remote source [0131]).

Method claims 12 – 14 are rejected as reciting limitations similar to those recited in product claims 1 – 3, respectively.

Regarding claim 15, Kim discloses the method of claim 123.  Kim discloses the method further comprising: determining from the access request that a first authentication of the HMD with respect to the device has been completed (Image sensor of smart glasses [0093] performs scene image capture [0111]); determining from the access request that a second authentication of the HMD with respect to the device is requested (Scene image capture [0111] discerning two or more recognized devices, subsequently captures plurality of images of devices to determine each device’s motion [0112]); and executing the second authentication including the verifying of receipt of the identifier ([0113]: Each device’s motion determined from the captured plurality of images is compared for similarity to data transmitted from the motion sensor in the one of the devices with which communication is established).


Regarding claim 17, Kim discloses a head-mounted device (HMD) (Comprising e.g. 912 of Figures 9A – 9C) comprising: 
at least one memory including instructions ([0124]: Comprising internal memory storing instructions); and 
at least one processor that is operably coupled to the at least one memory and that is arranged and configured to execute the instructions ([0124]: Processor performing operations of instructions stored on internal memory) to cause the at least one processor to determine, at a head-mounted device (HMD) (Comprising e.g. 912 of Figures 9A – 9C), an access request [0001] for accessing a device (Comprising e.g. 914); 
determine access rights ([0105]: e.g. comparative reference image registered in authorization database4) associated with the HMD ([0097]: Aforementioned authorization database in storage/memory of smart glasses); 
receive, at the HMD and from the device, an identifier identifying the device ([0117]: Smart glasses capture scene image5 to be segmented by image processor); 
verify receipt of the identifier at the HMD ([0117]: Image processor of smart glasses extract candidate electronic device from segmented scene image, to be verified as target electronic device); 
verify that the access rights enable granting of the access request ([0120]: Access authorization based upon generating motion data from each of smart glasses, target electronic device); and 
grant the access request, based on the verified receipt and the verified access rights ([0121]: On the basis of {a} having confirmed that candidate electronic device is indeed target electronic device and {b} greater than a threshold degree of match between motion detected by smart glasses and target electronic device smart glasses are authorized to access the target electronic device).

Device claims 18 – 20 are rejected as reciting limitations similar to those recited in product claims 2, 3 and method claim 15, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 7, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hostyn et al. (2015/0365235; hereinafter Hostyn).

Regarding claim 7, Kim discloses the computer program product of claim 1.  
Kim does not explicitly disclose the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine that the access rights specify an access time window during which an existing authentication of the HMD is valid; and determine that the access request is within the access time window.
In the same field of endeavor, Hostyn discloses authentication among devices (Figure 6: e.g. comprising 601, 609; [0023]) for a limited period of time ([0031], [0090]) during which access is granted, outside of which access is denied [0056].  This is among measures by which device security is preserved [0028] without cumbersome requirements of prior art [0007].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the product of Kim to be modified wherein the instructions, when executed, are further configured to cause the at least one computing device to: determine that the access rights specify an access time window during which an existing authentication of the HMD is valid; and determine that the access request is within the access time window, in view of the teaching of Hostyn, to implement secure but less cumbersome device access.

Regarding claim 8, Kim discloses the computer program product of claim 1.  
Kim does not explicitly disclose the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: receive the identifier including receiving a visual signature displayed by the device.
In the same field of endeavor, Hostyn discloses authentication among devices (Figure 6: e.g. comprising 601, 609; [0023]) by capture of a displayed key (Comprising 607; [0101], [0102]).  This is among measures by which device security is preserved [0028] without cumbersome requirements of prior art [0007].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the product of Kim to be modified wherein the instructions, when executed, are further configured to cause the at least one computing device to: receive the identifier including receiving a visual signature displayed by the device, in view of the teaching of Hostyn, to implement secure but less cumbersome device access.

Method claim 16 is rejected as reciting limitations similar to those recited in product claim 8.

ii.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of McCoy et al. (2016/0164852; hereinafter McCoy).

Regarding claim 11, Kim discloses the computer program product of claim 1.  
Kim does not explicitly disclose the product wherein the instructions, when executed, are further configured to cause the at least one computing device to: provide the HMD with access to a linked device that is linked to the device, based on the granted access request.
In the same field of endeavor, McCoy discloses device authentication [0001] wherein either one of first or second communication devices may change the state of a third communication device, between the example states of locked and unlocked on the basis of a preceding button press [0037] modifying another device state [0015].  Flexibility of the system facilitates better accommodating a range of use case scenarios (e.g. [0083] – [0086]).
Kim’s examples of a first embodiment (Figures 1A – 1D) comprising first (One of 112, 114) and second (Other of 112, 114) electronic devices, and a second embodiment (Figures 9A – 9C) comprising second (One of 912, 914) and third (Other of 912, 914) electronic devices, stand to similarly benefit from a resilience of adapting to varying use case scenarios.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the product of Kim to be modified wherein the instructions, when executed, are further configured to cause the at least one computing device to: provide the HMD with access to a linked device that is linked to the device, based on the granted access request, in view of the teaching of McCoy, to increase system flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0025] of the instant application (2022/0114248): access right may take the form of, among other things, data governing or controlling access to device (other than HMD, to which HMD attempts access).
        2 [0048] of the instant application: ID may include verifiable visual signal (interpreted to include and not be limited to image).
        3 By the correspondence of method claim 12 to product claim 1, see the rejection of claim 1.
        4 [0025] of the instant application (2022/0114248): access right may take the form of, among other things, data governing or controlling access to device (other than HMD, to which HMD attempts access).
        5 [0048] of the instant application: ID may include verifiable visual signal (interpreted to include and not be limited to image).